Citation Nr: 0806428	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06- 22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, 
claimed as a residual of exposure to Agent Orange.    

2.	Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of exposure to Agent 
Orange.  

3.	Entitlement to service connection for a skin disability, 
claimed as a residual of exposure to Agent Orange.

4.	Entitlement to service connection for hearing loss.

5.	Entitlement to service connection for tinnitus. 

6.	Entitlement to service connection for a respiratory 
disability.

7.	Entitlement to service connection for a bilateral knee 
disability. 

8.	Entitlement to service connection for residuals of a 
left ankle injury.  

9.	Entitlement to service connection for a low back 
disability.  

10.	 Entitlement to service 
connection for bilateral hip disability.

11.	Entitlement to service 
connection for bilateral foot disability.  

12.	 Entitlement to service 
connection for bilateral foot disability, to include 
jungle rot.  

13.	 Entitlement to service 
connection for residuals of malaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1966 to July 
1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action that denied 
the veteran's current claims.  In August 2007 the veteran 
appeared and gave testimony at a hearing before the 
undersigned via videoconference from the RO.  A transcript of 
this hearing is of record. 

The issues of entitlement to service connection for low back 
disability, a respiratory disorder, bilateral knee 
disability, left ankle disability, bilateral hip disability 
and bilateral foot disability, to include jungle rot, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus is not currently shown.  

2.  Peripheral neuropathy of the upper and /or lower 
extremities is not currently shown.  

3.  Defective hearing warranting service connection is not 
currently shown.  

4.  Tinnitus was not demonstrated until many years after 
service and is not shown to be related thereto.  

5.  Residuals of malaria are not currently shown.   


CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus that is due 
to disease or injury that was incurred in or aggravated by 
service or that may be presumed to have incurred therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § § 3.303, 
3.307, 3.309 (2007).  

2.  The veteran does not have peripheral neuropathy of the 
upper and/or lower extremities that is due to disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

3.  The veteran does not have defective hearing that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).  

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

5.  Residuals of malaria were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In regard to the veteran's claims decided below, the RO 
provided preadjudication VCAA notice by letter, dated in 
August 2005.  The veteran was notified of the need to submit 
evidence that established that the disabilities at issue were 
related to service. The veteran was informed that VA would 
obtain service medical records, VA records, and records from 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claims. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  A VCAA notice letter conforming to 
the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), regarding increased ratings and effective dates was 
included in a letter to the veteran dated in March 2006. 
 
To the extent that the VCAA notice conforming to Dingess v. 
Nicholson was provided after the initial adjudication, the 
Board notes that any prejudice to the veteran thereby is moot 
since the veteran's current claims are denied and therefore 
no effective date issue or rating issue arises in regard to 
these matters. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The VA has has provided the veteran 
with current examinations containing sufficient clinical 
findings and medical opinions to adjudicate the claims 
decided below. Also it does not appear that there are any 
relevant additional records to obtain in regard to the claims 
decided below.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                     Factual 
Basis 

On the veteran's July 1966 examination prior to service 
entrance, no pertinent abnormalities were noted on clinical 
evaluation.  Audiometric testing revealed pure tone 
thresholds in the left ear of 0(5),0(10), 0(5),and 0(10) 
decibels in the right ear and 0(5), 0(10),  0(10), and 0(10)
	decibels in the left ear at 5000, 1000, 2000, and 4000 
Hertz.  (The figures in parentheses are reported pursuant to 
International Standards Organization (ISO) criteria in order 
to facilitate data comparison. Audiometric findings were 
recorded pursuant to American Standards Association (ASA) 
standards prior to October 31, 1967, for service audiometric 
studies.) Review of the available service medical records 
reveals no findings, complaints or diagnoses indicative of 
diabetes mellitus, peripheral neuropathy, hearing loss, 
malaria, or tinnitus. On the veteran's July 1968 examination 
prior to service discharge, no pertinent findings were 
reported.  Laboratory studies were negative for sugar.  

VA clinical records reflect treatment during the 1990s and 
2000s for various disorders, but make no reference to any 
findings of diabetes mellitus. In September 2004 the veteran 
was noted to complain of hearing loss, tinnitus, and 
occasional numbness in the hands and toes.   

On VA examination for diabetes in February 2005 the veteran 
said that no one had diagnosed him as having diabetes.  He 
said that sugar tests performed in 1997 showed no evidence of 
diabetes while a 2004 test was said to be borderline.  He 
also said that a dietician had told him to watch his diet 
because of the "possibility" of diabetes.  He had no 
hospitalizations for diabetes, and took no medications for 
the treatment of this disorder.  After evaluation the 
examiner stated that a diagnosis of diabetes could not be 
rendered at that time.

On neurological evaluation conducted in conjunction with a 
February 2005 VA orthopedic examination, no sensory 
abnormalities were reported. There was no numbness or 
paresthesia and motor examination was normal.  The veteran 
complained of attacks of tingling in the hands, the middle 
three toes of the right foot, and burning pain in the feet.  
The attacks were said to occur about once a week and they 
lasted about one hour.  On the examination he was noted to 
have minimal symptoms that consisted of slight numbness of 
the third left finger. The diagnosis was negative 
neurological examination.  

On VA examination for malaria in February 2005 the veteran 
gave a history of malaria during service while in Vietnam.  
It was reported that there were no clinical manifestations 
and no treatment had been received.  It was said that there 
had been no evidence of disease activity or exacerbations 
since the early 1970s.  Physical examination found no 
evidence of residuals of malaria.  The diagnosis was malaria 
of an unknown type with no evidence of recurrent attacks 
since the 1970s.

During a VA hearing examination in March 2005, the veteran 
said that he had difficulty hearing certain pitches.  He gave 
a history of exposure to noise in Vietnam, such as gun fire, 
explosions, and helicopter noise. Audiometric testing 
revealed pure tone thresholds in the right ear of 5, 10, 5, 
10, and 15 decibels and pure tone thresholds in the left ear 
of 5, 5, 5, 10, and 15 decibels in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  Speech recognition 
was 96 percent in the right ear and 98 percent in the left 
ear.   
 
The veteran also complained of bilateral tinnitus since 
Vietnam.  Tinnitus was described as not persistent, occurred 
once or twice a year in frequency and episodes lasted for 
"hours".  At the conclusion of the examination, the 
examining audiologist opined that the veteran's tinnitus was 
not caused by military noise exposure.  

During the veteran's August 2007 hearing before the 
undersigned, he said that he had not been diagnosed or 
treated as having diabetes mellitus although he had been 
described as "borderline" by a physician. He also said that 
he had experienced numbness in his arms and legs ever since 
Vietnam, but he had not seen a doctor for this problem.  The 
veteran also reported having trouble hearing and having 
ringing in his ears since Vietnam, but had sought no 
treatment. He also said that he had symptoms of malaria 
during service for which he was provided with pills.  He said 
that he experienced recurring symptoms of malaria for about 5 
years after service, after which time the symptoms ceased.
.
                                           Law and 
Regulations 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and diabetes mellitus and/or 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §1112; 38 C.F.R. §§ 
3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2007).

As the veteran served in Vietnam, there is a legal 
presumption that he was exposed to herbicide agents, 
including the herbicide commonly referred to as Agent Orange. 
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
service, then acute and sub acute peripheral neuropathy will 
be service-connected, even though there is no record of such 
disease during service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).  The presumption of service connection is 
afforded only to the diseases listed in the statute and 
regulation as having been found by the Secretary to have a 
positive association with exposure to Agent Orange.

If a veteran was exposed to an herbicide agent, to include 
what is commonly referred to as Agent Orange during service, 
the following diseases shall be service-connected: chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes, chronic lymphocytic leukemia, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma. The term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 
3.309(e).

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet.App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).



                                                           
Legal Analysis 

As noted in the previous section of this decision, one 
requirement for service connection is that there is medical 
evidence of a current disability.  See Hickson v. West, 
supra. While the veteran has asserted that he suffers from 
diabetes and numbness in the upper and lower extremities due 
to peripheral neuropathy, there is no competent medical 
evidence of record that demonstrates that the veteran 
currently suffers from diabetes or that he has ever had 
peripheral neuropathy.  Similarly, while the veteran has 
given a history of malaria during service, the medical 
evidence of record does not establish that he has any current 
residuals due to in-service malaria.  No diagnosis of 
diabetes was made during service or thereafter and, after a 
recent VA examination, the examining physician indicated that 
the medical findings did not support a diagnosis of diabetes 
mellitus.  Similarly, there is no clinical evidence of a 
diagnosis or finding of any peripheral neuropathy either 
during service or thereafter and essentially normal findings 
were reported on a recent VA neurological examination. Also, 
after a recent VA examination, the examining physician found 
no residuals of the veteran's reported inservice malaria.  
Since the evidence does not clinically establish that the 
veteran currently has diabetes mellitus, peripheral 
neuropathy, or residuals of malaria, service connection for 
these claimed disabilities must be denied.  The Court has 
held that in the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) 

With regard to the veteran's claim for service connection for 
hearing loss, 38 C.F.R. § 3.385 requires that any hearing 
loss must be of specified severity to be eligible for service 
connection. In this case, while some slight loss of hearing 
acuity is indicated by post service audiometric testing, 
these tests do not show a hearing loss of 40 decibels or 
greater in any of the relevant frequencies in either ear and 
also do not demonstrate that the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz in either ear are 26 decibels or greater; or that 
speech recognition scores are less than 94 percent in either 
ear.  Since that is the case, the Board must conclude that 
the veteran does not currently have hearing loss warranting 
service connection for VA purposes.  

The veteran is also seeking service connection for tinnitus 
and the Board recognizes that the veteran currently has a 
diagnosis of tinnitus rendered after a recent VA ear 
examination. The Board also concedes that the veteran was 
exposed to acoustic trauma during service and that such 
exposure may cause tinnitus.  However, the clinical record 
contains no reference to inservice tinnitus and none was 
shown until the early 2000s, many years after service 
discharge.  In addition, there is no clinical evidence of 
record that indicates that the veteran's currently diagnosed 
tinnitus was related to service in any way.  In fact, after 
the recent VA hearing examination that diagnosed tinnitus, 
the examiner opined that the veteran's tinnitus was not 
caused by, or the result of inservice acoustic trauma.  The 
veteran's assertion is the only evidence linking his 
currently diagnosed tinnitus to service. This unsubstantiated 
assertion amounts to an opinion about a matter of medical 
causation. There no indication from the record, though, that 
he has any medical training or expertise.  As a layman, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Since the record does not contain 
competent evidence of a relationship between tinnitus and 
service, service connection for tinnitus must also be denied.  


ORDER

Service connection for diabetes mellitus, claimed as a 
residual of exposure to Agent Orange, is denied. 

Service connection for peripheral neuropathy of the upper 
and/or lower extremities, claimed as a residual of exposure 
to Agent Orange is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for residuals of malaria is denied.


REMAND

The veteran has asserted that he received treatment for his 
musculoskeletal complaints, skin problems, and respiratory 
disability during service and that his service medical 
records and his post service records documenting treatment by 
the VA are incomplete.  The Board notes that the latter is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). VA is required to obtain these 
records. See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the service 
department and request that a further 
search be conducted for additional 
service medical records. Any such 
records obtained should be associated 
with the claims folder. 

2.	The RO should also take all appropriate 
measures to obtain all clinical records 
not already in the claims folder 
reflecting the veteran's treatment at 
the VA Medical Center in Grand 
Junction, Colorado, the VA Medical 
Center in Albuquerque, New Mexico, as 
well as from Northern Arizona Health 
Care.  All records obtained should be 
associated with the claims folder. 

3.	When the above development has been 
completed, the claims folder should be 
submitted to those VA physicians who 
conducted the VA orthopedic, skin, and 
respiratory evaluations in February and 
March 2005, if available.  After a 
review of the record, these VA 
physicians should either confirm or 
alter their previous diagnoses and also 
provide medical opinions as to whether 
it is at least as likely as not that 
any low back disability, left ankle 
disability, foot disability to include 
skin involvement, bilateral hip 
disability, bilateral knee disability, 
skin disability, or respiratory 
disorder had its onset during service 
or is related to service.  If the 
physicians are not available, current 
examinations are authorized to obtain 
an opinion as to etiology of any 
disorder at issue.

4.	Then, the RO should again adjudicate 
the issues of entitlement to service 
connection for bilateral knee and hip 
disabilities, a low back disorder, a 
respiratory disorder, a left ankle 
disorder, and a foot disorder, to 
include jungle rot.  If these benefits 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


